June 25, 1902. The opinion of the Court was delivered by
Under the law of this State regulating attachment of crops to pay rent, during the year 1900, the plaintiff caused the crop of the defendant for rent during the year 1900 to be attached to pay said rent, amounting to $135.19. Upon the defendant denying that such amount was due, the matter came before the Court of Common Pleas for Anderson County, 1st July, 1901, for trial before his Honor, Judge Klugh, and a jury. Verdict was rendered in favor of the plaintiff for $101.69. After entry of judgment, the defendant has appealed therefrom to this Court on the following grounds which were pressed, viz:
"1. Because his Honor erred in not granting defendant's motion for a new trial on the grounds set forth in said motion and given above." "On the grounds sets forth in said motion and given above," is the language of appellant in setting forth his exception to the Circuit Judge's refusal to grant a new trial. We have time and time again pointed out to appellants that an exception must contain in its own statement exactly what is relied upon as *Page 314 
erroneous, and in no instance must the appellant rely upon statements elsewhere appearing in the "Case." We do not know any better method to apprise appellants of the rule of Court on this subject than to enforce it. Respondent invokes the application of the rule of Court on this subject. We must, therefore, decline to consider this exception in its faulty statement. But to relieve appellant, we will say that for our own purposes we did look into the "Case" and find the grounds made for a new trial to be groundless. This is not a decision, however, on such grounds for new trial. This exception is overruled.
We will next pass upon the third ground of exception, which is as follows: "3. Because his Honor erred in charging the jury, `The plaintiff must prove his case by the preponderance of the evidence; and if the defendant says that the amount was not justly due, he must prove his side also by the preponderance of the evidence.' This charge lays upon the defendant the burden of proving a negative, whereas the burden of proving the correlative affirmative is upon the plaintiff. Or, at best, the charge as a whole is vague and indefinite on this point, and leaves the jury uncertain or under a wrong impression as to how they should decide in the event of its being doubtful as to wherelies the preponderance of the evidence." If the charge was "vague and indefinite," and was calculated to "leave the jury uncertain" or "under a wrong impression as to how they should decide in the event of it being doubtful as to where lies the preponderance of the evidence," it seems to us that appellant's counsel should have intervened and called the Judge's attention to the matter. This is the better practice. Every Circuit Judge desires by his charge to be helpful to the jury in reaching a right conclusion. A Circuit Judge never takes sides with a party before him when he comes to charge a jury or, indeed, at any stage of the trial. Lawyers are officers of the Court, and should aid the Court by suggestions. It is true, these suggestions are usually embodied in requests to charge, but not always, nor necessarily so. *Page 315 
But we will not make our response to this exception upon this statement of a lawyer's duty.
We have examined the entire charge, and from that examination we are convinced the jury could not have been misled by the words of the Judge complained of. The testimony of the plaintiff and that of the defendant was diametrically opposed to each other, as to the contract or lease of the lands in question. The plaintiff, on the one hand, contended for a yearly rent, to wit: 2,400 pounds of lint cotton and a certain number of bushels of corn. While the defendant's witnesses attempted to show that a different agreement entirely as to the rent for the year 1900 was agreed upon between plaintiff's agent and the agent of the defendant. Now, it is very clear that before plaintiff's contention could be accepted, the jury were obliged to be governed by the preponderance of the testimony leading them to adopt plaintiff's side. If, however, the jury should not be satisfied to adopt plaintiff's view of the rent by reason of the force and effect of defendant's testimony as to a different contract, then the Circuit Judge meant that if the jury accepted the new contract for rent as set up by defendant, they (the jury) must have their minds to accept this conclusion by a preponderance of the testimony. A charge of the presiding Judge must always be construed as applicable to the issues on trial before him, in a particular case. When, therefore, the Circuit Judge's charge is thus viewed, it is very evident that no injury resulted to defendant from his language excepted to. The Judge's charge will be reported. This ground of appeal is also overruled.
It is the judgment of this Court, that the judgment of the Circuit Court be affirmed.
MESSRS. JUSTICES GARY and JONES concur in result. *Page 316